FILED
                            NOT FOR PUBLICATION                              APR 19 2012
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10107

               Plaintiff - Appellee,             D.C. No. 4:10-cr-01025-DCB

  v.
                                                 MEMORANDUM *
JOSE LUIS ESPINOZA-FLORES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     John A. Jarvey, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Jose Luis Espinoza-Flores appeals from the 80-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii), and

importation of methamphetamine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1),

and 960(b)(1)(H). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Espinoza-Flores contends that the district court erred by failing to grant him

a minor-role adjustment. We review for plain error, see United States v. Charles,

581 F.3d 927, 932-33 (9th Cir. 2009), and conclude that in light of this court’s

precedent, any error was not plain, see United States v. Hursh, 217 F.3d 761, 770

(9th Cir. 2000). Moreover, Espinoza-Flores’s substantial rights were not affected

by any error because the district court varied downward and sentenced him toward

the low end of the range that would have resulted from the adjustment. See United

States v. Olano, 507 U.S. 725, 732 (1993).

      Espinoza-Flores also contends that his sentence is substantively

unreasonable. We find no support in the record for the proposition that the district

court relied at sentencing on an inaccurate understanding of Espinoza-Flores’s role

in the criminal venture, and the 80-month sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                  11-10107